Citation Nr: 0738782	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  98-11 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for prostate cancer as a 
result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from May 1942 to January 1946, 
and from September 1950 to September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Phoenix, Arizona, Regional Office (RO) which denied the 
veteran's claim of entitlement to service connection for  
prostate cancer.  In January 2001, the Board remanded the 
claim for additional development. 

In a letter, dated in June 2007, the Director, Compensation 
and Pension Service, noted that the veteran had previously 
filed a claim for skin cancer secondary to exposure to 
ionizing radiation during service, and that the claim had 
been denied by the RO.  See RO's December 1997 decision.  The 
Director essentially stated that, given a recent policy 
decision, the claim should be reopened, to include contacting 
the Defense Threat Reduction Agency (DTRA) for a revised dose 
estimate.  

This issue is therefore referred to the agency of original 
jurisdiction.  


FINDING OF FACT

The veteran does not have prostate cancer as a result of his 
service.


CONCLUSION OF LAW

Prostate cancer was not incurred or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.311 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has prostate cancer as a result 
of exposure to ionizing radiation during service.  
Specifically, the veteran claims exposure to ionizing 
radiation during onsite participation in a test involving the 
atmospheric detonation of a nuclear device, during his second 
period of active duty.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for malignant tumors, when 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection for cancer which is claimed to be 
attributable to ionizing radiation exposure during service 
can be accomplished in three different ways.  First, there 
are [specific] types of cancer which will be presumptively 
service connected.  38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" which 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by "show[ing] that the disease 
or malady was incurred during or aggravated by service," a 
task which "includes the difficult burden of tracing 
causation to a condition or event during service."  Rucker 
v. Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 
9 Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed.Cir. 1994)).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(3)(ii) (2007).

The veteran had active duty between 1943 and 1946, and 1950 
and 1952.  In a letter, received in April 1997, the Defense 
Special Weapons Agency (DSWA) stated that the veteran is a 
confirmed participant of Operation UPSHOT-KNOTHOLE.  In a 
letter, dated in May 1997, the DSWA apparently revised its 
findings and stated that the veteran was a confirmed 
participant at "Shot Sugar," of Operation BUSTER-JANGLE.  

Given the foregoing, he is shown to have qualifying service 
as discussed at 38 C.F.R. § 3.309(d)(3)(iv)(F).  In this 
regard, the Board notes that the veteran was separated from 
his second period of active duty in 1952, and that Operation 
UPSHOT-KNOTHOLE took place between March and June of 1953.  
See 38 C.F.R. § 3.309(d)(3)(iv)(I).  Therefore, participation 
in Operation UPSHOT-KNOTHOLE is not shown.  

The veteran's service medical records do not show treatment 
for prostate symptoms, or a diagnosis of a prostate 
condition.  Examination reports from both his first and 
second periods of active duty, to include separation 
examination reports dated in November 1945 and August 1952, 
and a May 1966 examination report (apparently performed in 
association with reserve duty), show that his genitourinary 
system was clinically evaluated as normal, providing limited 
evidence against this claim.  

The post-service medical evidence consists of VA and non-VA 
treatment reports, dated between 1991 and 2001.  This 
evidence shows that the veteran was diagnosed with prostate 
cancer in 1997, many decades after service.   

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The issue is service connection for prostate cancer.  As the 
presumption of service connection under 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d) does not apply, there is no legal 
basis to relate prostate cancer to exposure to ionizing 
radiation under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  

Prostate cancer is a radiogenic disease, however, and it is 
therefore subject to the development required under 38 C.F.R. 
§ 3.311.  The Board notes that 38 C.F.R. § 3.311 does not 
create a presumption for service connection.  Rather, it 
provides special procedures for evidentiary development and 
adjudication of a claim.  Implicit in the regulation is the 
requirement for evidence of a medical nexus between the 
exposure to the ionizing radiation and the current 
disability.   

In accordance with 38 C.F.R. § 3.311, the RO requested a 
radiation dose estimate.  In May 1997, the DSWA stated that 
the veteran had a probable dose of 0.6 rem gamma (upper bound 
of 1.1 rem gamma), and that he had "virtually no potential 
for exposure to neutron radiation."  

The RO subsequently notified the veteran that on May 8, 2003, 
the National Research Council (NRC) had released a report 
concerning reconstructed dose estimates provided to VA by the 
Defense Threat Reduction Agency (DTRA).  The veteran was 
notified that the NRC study contained findings critical of 
upper bound radiation doses for atmospheric test participants 
and Hiroshima/Nagasaki occupation forces prepared by DTRA, 
and that it found that radiation doses prepared by DTRA may 
have underestimated the amount to which some veterans were 
exposed.  The RO informed the veteran that it had determined 
that an updated radiation dose estimate must be obtained 
before referral to the C&P Service. 

Over the next three years, the RO subsequently made several 
requests to the DTRA for a revised dose estimate.  During 
this time, the DTRA twice notified VA that it had a 
significant backlog.  In a letter, dated in September 2006, 
the DTRA stated that the veteran had an external gamma dose 
of 16 rem, an external neutron dose of 0.5 rem, an internal 
committed dose to the prostate (alpha) of 0 rem, and an 
internal committed dose to the prostate (beta + gamma) of 1 
rem.  

The undersigned apologizes for the delay in this case caused 
by the backlog at DTRA. 

In January 2007, the RO forwarded the case to the Director of 
the Compensation and Pension Service, who requested an 
opinion from the Under Secretary for Health as to the 
relationship between the veteran's myeloplasia and his 
exposure to ionizing radiation during service.  

In June 2007, in an Advisory Opinion obtained in accordance 
with 38 C.F.R. § 3.311, the Director of the Compensation and 
Pension Service indicated that a review of the evidence had 
been undertaken in its entirety.  The Director, citing to a 
medical opinion from the Under Secretary for Health (which is 
not associated with the claims files), stated that there was 
"no reasonable possibility that the veteran's prostate 
cancer was the result of exposure to ionizing radiation."  

The Board finds that the claim must be denied.  The veteran's 
claim is based on the theory that his prostate cancer is due 
to exposure to ionizing radiation during service, in 1952.  
Here, the Director, Compensation and Pension Service's June 
2007 opinion shows that it was essentially concluded that 
there is no reasonable possibility that the veteran's 
prostate cancer was the result of exposure to ionizing 
radiation during service, providing evidence against this 
claim.  

The Director's mandate includes consideration as to whether 
sound scientific and medical evidence supports a favorable 
conclusion that is favorable to the claim.  See 38 C.F.R. § 
3.311(c)(1)(i), (c)(3).  This opinion is the only competent 
opinion of record, and it was based on a individualized dose 
estimate.  See 38 C.F.R.  § 3.311(a)(1).  

Simply stated, the service medical records, the post-service 
medical record, and this opinion provide evidence against 
this claim, outweighing the veteran's lay statements.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

With regard to the possibility of service connection on  a 
basis other than under 38 C.F.R. § 3.311, the earliest 
evidence of prostate cancer is dated in 1997.  This is about 
44 years after separation from the second period of active 
duty.  This lengthy period without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim on a direct basis.  In 
addition, there is no competent evidence to show that the 
veteran's prostate cancer is related to his service, to 
include as due to exposure to ionizing radiation.  Combee.  
Finally, there is no competent evidence to show that a tumor 
of the prostate was manifested to a compensable degree within 
one year of separation from active duty.  See 38 C.F.R. §§ 
3.307, 3.309.  

In reaching its decision under 38 C.F.R. § 3.311, the Board 
has taken the factors as listed in 38 C.F.R. § 3.311(e) into 
consideration, as mandated by the Court in Hilkert v. West, 
11 Vet. App. 284 (1998).  Specifically, the Board notes the 
following: the veteran is a male; he was about 33 years of 
age at the time of the radiation exposure; the medical 
evidence does not indicate a family history of prostate 
cancer; the veteran's first diagnosis of prostate cancer 
comes approximately 44 years after service, at approximately 
age 79; and there is no verified record of post-service 
exposure to carcinogens.  In summary, the Board finds that 
when the entirety of the evidence is considered, the evidence 
does not warrant a grant of the benefit sought.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issue on appeal is based on the 
contention that the current disorder is related to 
participation in a radiation risk activity that occurred many 
years ago, and this is not a contention capable of lay 
diagnosis.  See Espiritu; Woehlaert v. Nicholson, No. 05-2302 
(U.S. Vet. App. August 24, 2007).  

Furthermore, when the veteran's service medical records 
(which do not show any relevant treatment) are considered in 
conjunction with the post-service medical record (which 
indicates that prostate cancer began many years after 
service), the Board's finds that the medical evidence 
outweighs the veteran's contention that prostate cancer is 
related to his service.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, the preponderance of 
the evidence is against the appellant's claim, and the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in February 2002, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  

Although the VCAA notice did not comply with the requirement 
that the notice must precede the adjudication, the RO's 
December 1997 decision was decided prior to the enactment of 
the VCAA.  In such cases, there is no error in not providing 
notice specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) because an initial AOJ adjudication 
had already occurred.  Id.  Rather, the appellant is to be 
given proper subsequent VA process, and the Board is to make 
findings on the completeness of the record or on other facts 
permitting the Court to make a conclusion of lack of 
prejudice from improper notice.  Mayfield v. Nicholson 
(Mayfield II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).   

The February 2002 letter was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the February 2002 letter was sent, the 
case was readjudicated and in October 2006, and June 2007, 
Supplemental Statements of the Case were provided to the 
appellant.  In summary, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  The issue on appeal is based on a claim 
that prostate cancer is secondary to exposure to ionizing 
radiation during service, and the procedures mandated at 
38 C.F.R. § 3.311 have been satisfied, to include obtaining a 
dose estimate, and an obtain etiological opinion.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for prostate cancer is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


